         Case 2:17-cv-01756-RDP Document 211 Filed 08/13/19 Page 1 of 2                                   FILED
                                                                                                 2019 Aug-13 PM 04:48
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


 JILL KILEY, et al.,                               }
                                                   }
         Plaintiffs,                               }
                                                   }
 v.                                                }    Case No.: 2:17-cv-01756-RDP
                                                   }
 MEDFIRST CONSULTING                               }
 HEALTHCARE STAFFING, LLC,,                        }
                                                   }
         Defendant.                                }



                                     SHOW CAUSE ORDER

       On or before August 27, 2019, the parties are DIRECTED to SHOW CAUSE in writing

as to why the court should not sever Plaintiffs’ claims into separate cases related to their state-

specific collective and Rule 23 class allegations and transfer those cases to the appropriate district

pursuant to 28 U.S.C. § 1404(a).

       When this case was initially transferred to this district from the District of Oregon,

Plaintiffs’ Complaint contained only one claim under the Fair Labor Standards Act. (Doc. # 1).

Thereafter, Plaintiffs also asserted claims based on Oregon and Pennsylvania law. (Doc. # 95).

And, most recently, Plaintiffs’ Second Amended Complaint filed on September 12, 2018

significantly changed the landscape of this action by adding eight additional causes of action based

on North Carolina, New York, Maryland, Ohio, New Jersey, Illinois, Maine, and Utah state law.

(Doc. # 148). After the filing of that amendment, the court permitted the parties the opportunity to

participate in a mediation. Defendant unilaterally withdrew from the mediation that was scheduled.

The court remains concerned about the manageability of this case going forward. Indeed, it would



                                                  1
         Case 2:17-cv-01756-RDP Document 211 Filed 08/13/19 Page 2 of 2



appear that the majority of the witnesses relevant to each state class claim live in or near the state

at issue. In addition, the forums listed in the Second Amended Complaint would almost certainly

be more familiar with the applicable law governing Plaintiffs’ state specific allegations. See

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005) (listing a forum’s familiarity

with the governing law as a factor to be considered in determining whether transfer is appropriate

under Section 1404(a)).

       The parties should address in their filings the propriety and advisability of the severance

and transfer of these claims.

       DONE and ORDERED this August 13, 2019.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE




                                                  2
